Citation Nr: 1228308	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  08-35 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, as secondary to the Veteran's now service-connected left arm disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1965 to December 1968.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2010.  A transcript of that proceeding is of record and has been associated with the claims file.  

The Veteran's claim first came before the Board in March 2011, at which time the Board reopened the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD), finding that new and material evidence had been submitted.  The Board then denied that claim on a de novo basis.  At that time the Board also remanded the issue of entitlement to service connection for a left arm disability.  

The RO granted entitlement to service connection for that condition in a September 2011 rating decision.  This represents a full and final determination of that issue and is a complete grant of the benefit sought.  Therefore, the issue is no longer on appeal.  However the September 2011 rating action impacts the issue before the Board in reasons that will be made clear below.  

The Veteran appealed the denial of service connection for PTSD to the United States Court of Appeals for Veterans Claims (Court), which in January 2012 granted a joint motion by the Veteran and VA General Counsel, vacating the portion of the Board's March 2011 decision denying the Veteran's claim of entitlement to service connection for PTSD and remanding the case for readjudication in compliance with the joint motion.  

While the claim on appeal is for PTSD, the Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court clarified the concept of what issues are encompassed in a service connection "claim" filed by a claimant.  In Clemons, the Court held that the scope of a claim must be understood from the viewpoint of a lay claimant who may not be required to understand sophisticated legal or medical distinctions, and that "the claimant's intent in filing a claim is paramount to construing its breadth."  The Veteran's claim must thus be considered a claim for any acquired psychiatric disability that may be reasonably encompassed.  Accordingly, the Board has also taken jurisdiction of the Veteran's claim asserting entitlement to service connection for an acquired psychiatric disorder other than PTSD.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran does not have posttraumatic stress disorder (PTSD) which began in service or has been shown to be causally or etiologically related to service. 

2.  The Veteran's depression is secondary to his service-connected left arm disability.   






CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for posttraumatic stress disorder (PTSD) have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  Resolving reasonable doubt in his favor, the Veteran has depression which is related to his service-connected left arm disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has claimed entitlement to service connection for posttraumatic stress disorder (PTSD).  In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, including acquired psychiatric disorders, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Moreover, in a claim for secondary service connection, the regulations provide that service connection shall be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.  In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service connection may also be warranted for a non-service-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.)) (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(f).  

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to this combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f); see 38 U.S.C.A. § 1154(b); see also Cohen v. Brown, 10 Vet. App. at 138; Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Regardless of whether the veteran is determined to have engaged in combat, a veteran is still required to show evidence of a current disability and a link between that current disability and service.  See Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

Where a determination is made that the veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Once independent verification of the stressor event has been submitted, the veteran's personal exposure to the event may be implied by the evidence of record. A veteran need not substantiate his actual presence during the stressor event; the fact that the veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event. See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

Effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) to provide that, if a stressor claimed by a veteran is related to such veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis or PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.  Thus, the amendments would apply in the Veteran's case.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In addition, the Board must assess the credibility and weight of all the evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Veteran's original claim for entitlement to service connection for PTSD was denied in a September 2005 RO decision; the Veteran did not appeal.  In November 2007 the Veteran filed a new claim asserting entitlement to service connection for PTSD.  That claim first came before the Board in March 2011.  The Board reopened the claim based on the submission of new and material evidence, but it on a de novo basis.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court).  

In January 2012 the Court granted a joint motion by the Veteran and VA General Counsel, vacating the portion of the Board's March 2011 decision denying the Veteran's claim of entitlement to service connection for PTSD and remanding the case for readjudication in compliance with the joint motion.  

The relevant evidence of record includes service records, VA treatment records, private treatment records, VA examination reports and both written and oral statements from the Veteran.  

Service records reveal that the Veteran served on active duty from November 1965 to December 1968, to include service in the Republic of Vietnam.  The Veteran described experiencing multiple mortar attacks on the bases he was stationed at, including one attack which killed one of his friends.  The RO has been able to confirm that the individual identified by the Veteran served in the same unit as the Veteran and that he was killed during the period of time that the Veteran was stationed in Vietnam.  

This evidence, along with the amendment to 38 C.F.R.  § 3.304(f), is sufficient to verify the Veteran's claimed stressor.  Accordingly, the Veteran's stressor is considered verified.  

However, the Board notes that service treatment records, including the Veteran's discharge examination, are negative for any diagnosis of, or treatment for, PTSD.  VA treatment records indicate that the Veteran has received treatment for many years, and has participated in substance abuse treatment programs on several occasions.  These records, including several psychological evaluations, do not indicate that the Veteran complained of symptoms associated with PTSD or that he was ever assessed with PTSD.  Rather, they show extensive treatment for substance abuse problems.  

The first reference to PTSD in the claims file is a VA mental health evaluation from May 2004.  At that time the Veteran was screened for PTSD.  The screening was negative and PTSD was not assessed, providing evidence against this claim.  

VA treatment records from February 2005 indicate that the Veteran was evaluated for gastrointestinal problems.  The evaluating provider noted "possible post-traumatic stress syndrome" in the Veteran's medical history.  No actual diagnosis was made, providing more evidence against this claim.  

The Veteran has also submitted an October 2006 letter from a social worker.  The social worker stated that he saw the Veteran in March 2006 on referral from the Veteran's health care provider.  He noted that the Veteran had been diagnosed with depression and that he reported attacks, rocket and more fire and the wounding and death of fellow soldiers while serving in Vietnam.  He noted that the Veteran scored a 90 on the Mississippi Scale for Combat-Related PTSD and that the Veteran was being treated with antidepressant therapy with nortiptyline.  

Again, while the testing score was indicated, PTSD was not formally diagnosed by the social worker. 

In a November 2006 letter from the Veteran's wife she stated that the Veteran seemed to have changed since September 11, 2001 (well after service).  She reported that the Veteran has been distant and that their verbal communication has lessened.  She also stated that the Veteran misses family functions and is occasionally abusive.  She reported that the Veteran had recently begun treatment for depression and appeared to have become more patient.  In a June 2007 letter the Veteran's sister reported that the Veteran and his wife used to spend many nights and weekends together with her and her husband, but that the Veteran no longer wants to socialize with them.  

VA treatment records from November 2006 indicate that the Veteran underwent a mental health evaluation.  The Veteran brought a letter from his wife to the evaluation wherein she described irritability, isolation and sweating at night.  The Veteran stated that his irritability started when he began having trouble with his arm and was unable to work any longer.  The evaluating provider noted that the Veteran exhibited symptoms of PTSD.  

In the "problems list" the provider recorded "possible PTSD."  An additional note from November 2006 references residual PTSD symptoms as an Axis I diagnosis.  A note from January 2007 indicates that some of the Veteran's PTSD symptoms had improved.  However, none of these records indicate a clear diagnosis of PTSD, simply "possible PTSD".  

Records beginning on May 2007 list "chronic PTSD" under the Veterans' diagnoses.  These records do not indicate that an independent diagnosis was made.  Rather, they appear to reference the diagnosis of PTSD by history.  Subsequent records from August 2007 and April 2008 also reference treatment for "chronic PTSD."  A PTSD Checklist (PCL) score of 46 was observed.  The PCL is a 17-item self-report checklist of PTSD symptoms.  It is clear from the record that these assessments are based on a history and not on independent assessments made by qualified providers.  There is simply no reasons given for the belief that the Veteran had PTSD associated with a stressor in service rather than, for example, depression associated with his physical condition (the critical issue before the Board at this time).   

The Veteran was afforded a VA examination in support of his claim in August 2007.  He stated that he occasionally thinks about his friend who was killed in Vietnam and his other experiences in Vietnam, especially if he sees something in a movie that triggers those thoughts.  He was unable to estimate how often he had those thoughts and did not describe them as intrusive or distressing.  He did not report any flashbacks or difficulty recalling aspects of his service experiences.  He also denied any avoidance of activities or places.  He stated that he talks about his experiences in Vietnam with some friends and attends reunions on a regular basis.  He reported a good marital relationship with his wife and good relationships with his two children and one grandchild.  He noted that he is able to go fishing with a friend every other week.  He stated that he had increased irritability, depressed mood and sleep difficulties coinciding with the onset of his neuropathy, but that these had improved since being prescribed nortriptyline.  Mental status examination revealed that the Veteran was oriented, on time for his appointment and casually dressed.  Thought processes were linear.  The Veteran did display some irritability at times with questions.  There was no evidence of delusions or hallucinations.  Suicidal thoughts were reported in connection with the Veteran's neuropathy, but the Veteran denied any current plan or intent to harm himself.  No memory problems were apparent and no clear history of ritualistic behaviors was reported.  The Veteran reported depressed mood.  He denied any fights or physical altercations.  

The examiner stated that the Veteran did not meet the criteria for PTSD under the DSM-IV.  She did note that the Veteran had a worsening of chronic symptoms of irritability and sleep disturbance approximately 7 to 8 years ago, but stated that this was adjustment disorder with depression in the context of the Veteran's myopathy and declining physical condition (providing evidence against a finding that the Veteran has an acquired psychiatric disability other than PTSD related to service, but instead indicating depression associated with declining physical conditions not related to service, providing more evidence against this claim).  She noted that it was not clear that the Veteran had any exacerbation of other symptoms of PTSD.

Accordingly, the examiner diagnosed the Veteran with adjustment disorder with depressed mood, as related to his non-service connected myopathy.  The examiner further noted that while it was possible that the Veteran may have met the criteria for PTSD immediately after Vietnam she did not have evidence to support that statement.  

In October 2010 the Veteran and his wife testified at a hearing before a Veterans Law Judge.  During that hearing the Veteran reiterated his Vietnam stressor, stating that his friend killed by a mortar burst and that he saw his body.  He stated that he was unsure if he had ever been clinically diagnosed with PTSD, but that he has been seeing a psychiatrist for a long time.  The Veteran's wife stated that the Veteran is very depressed and has been treated for depression due to his arm neuropathy, providing evidence against the claim before the Board to very limited extent that in that it is indicated that the Veteran had PTSD .  

Based on a thorough review of the entirety of the evidence of record, the Board finds - as a factual matter - that the Veteran does not have PTSD.  As noted above, in order to establish service connection for PTSD, there must be medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.)) (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(f).  

The Veteran's claim fails on with respect to the first element, the requirement of medical evidence diagnosed PTSD in accordance with the DSM-IV.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  The probative value of medical evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The U.S. Court of Appeals for Veterans Claims has expressly declined to adopt a "treating physician rule" which would afford greater weight to the opinion of a veteran's treating physician over the opinion of a VA or other physician.  See Guerrieri, at 470-71.  

The record in this case contains medical evidence both in support of the Veteran's assertion that he has PTSD and against that conclusion.  However, the totality of the evidence is not in equipoise in this case.  Having reviewed the entirety of the evidence of record, the Board finds that there is a preponderance of evidence against the Veteran's claim that he has PTSD.  

In so finding, the Board places the greatest probative value on the August 2007 VA examination report.  This report contains a thorough review of the evidence and well-reasoned medical opinion, well beyond anything in this records that "indicates" "possible" PSTD.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  The examiner clearly and unequivocally concluded that the Veteran did not meet the criteria for a diagnosis of PTSD and providing a clear rational for this view that the Board finds compelling. 

In contrast, the evidence supporting the Veteran's assertion that he has PTSD consists of private and VA treatment records.  The Board notes that treatment records from February 2005 indicate only "possible" PTSD.  The October 2006 letter from a social worker indicates that the Veteran scored a 90 on the Mississippi Scale for Combat-Related PTSD, but does not reference a clear diagnosis of PTSD.  Subsequent treatment records from November 2006 also only indicate "possible PTSD" and residuals PTSD symptoms.  None of these records clearly indicate that the Veteran was diagnosed with PTSD.  

Likewise, while treatment records beginning on May 2007 list "chronic PTSD" as a current problem this is clearly based on a history provided by the Veteran and an adoption of that diagnosis from previous records.  There is no reference to an independent diagnosis of PTSD in accordance with the DSM-IV.   

The Board must also consider the Veteran's lay statements.  Lay testimony may be competent as to some matters of diagnosis and etiology, and the Board must to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, statements regarding the existence of PTSD are of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Veteran's statements on this question are therefore not competent as he and his spouse are simply no medical qualified to state that the Veteran has PTSD rather than depression associated with his psychical condition. 

Finally, the Board notes that in the December 2011 Joint Motion for Remand the parties stated that the August 2007 VA examination did not clearly establish that the Veteran does not have PTSD.  The Board respectfully disagrees with this assessment.    

The examiner's statement that the Veteran's worsening chronic irritability and sleep disturbance "... may be residuals PTSD symptoms..." does not, in any way, establish that the Veteran has a current diagnosis of PTSD, or had PTSD at any time within the appeal period.  Rather, a review of that examination report, in its totality, clearly reveals the examiner's opinion that the Veteran did not meet the diagnostic criteria for PTSD at the time of the examination. 

Simply stated, this is not a situation where the examination report is "unclear", but a situation in which the doctor's statements are being read out of context to support an impression that the "examiner did not have sufficient information with which to determine whether Appellant currently suffers from PTSD."  In this regard, the Board makes the following factual determination: the examiner did have sufficient information with which to determine whether Appellant currently suffers from PTSD.  This examination report, by any measure the Board can utilize, is of particularly high quality, with an extensive review of the evidence and a detailed interview with the Veteran.  The eight page, single spaced, medical report addresses the Veteran's history, social history, post-military psychosocial adjustment following the military, and directly assesses the critical question in this case:  Does the Veteran have PTSD?  While the length of a medical report is not decisive regarding its quality, a detailed review of this report makes clear that VA can simply not get a medical opinion of higher quality than the one obtained in August 2007.
   
The probative value of the findings within this examination is beyond question of higher value than the six citied indications of PTSD cited by the parties of the JMR, which either only indicate "possible PTSD" or note chronic PTSD without any explanation for the finding.  While the parties cite the Veteran's Court decision, generally, in Bowling v. Principi, 15 Vet. App. 1, 11-12 (2001), the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence, as it did in this case.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board summarizes the relevant evidence, where appropriate, and the Board's analysis focuses specifically on what the evidence shows, or fails to show, as to this claim, as it did in this case.  

In this regard, it is important to note that the Board, in March 2011, did address, at length, the medical opinion of a VA psychiatrist, Dr. T.H., which appears to be the doctor cited within one (or more) of the six pieces of evidence the Board "failed to discuss" (this is not clear in that the Board reviews the claims file while the JMR cites the Court "record", in any event, the Board has reviewed the entire record, including all records cited by the JMR).   

Beyond the above, the Board fully addressed, generally, the positive evidence in this case that supports the Veteran's claim that he has PTSD, clearly noting indications of PTSD and findings of PTSD are undermined by the Veteran's own statements within the post-service treatment records (pages nine and ten of the Board's March 2011 decision), in which the Board stated, in pertinent part:

More importantly, the Board must look at the post-service treatment records, which are extensive. A detailed review of this evidence clearly indicates that the Veteran does not have PTSD at this time.  Little reference in extensive treatment records is made to PTSD or PTSD symptoms, while extensive records cite the Veteran's problems with issues not related to service. In this regard, the Board must find that the Veteran's own statements to health care providers during his treatment for substance abuse undermine the findings of Dr. T.H. that the Veteran has PTSD at this time.  In extensive treatment for a long history of alcohol abuse the Veteran makes almost no reference to problems associated with his stressors in service, citing other problems almost exclusively. 

Clearly, in March 2011, the Board was citing to indications of PTSD and findings of PTSD that support this claim, addressing why these indications of PTSD and findings of PTSD are of limited probative weight in light of the Veteran's own statements during treatment, and why also finding they are outweighed by the evidence against this claim, which the Board found to be entitled to great probative value  

The context of this finding above clear:  The Board, in March 2011, acting in accordance with Federal Circuit's Gonzales (and, generally, with the Veteran's Court decision in Bowling, which was an increased rating claim, not a service-connection issue) took into consideration indications, generally, that the Veteran had PTSD (including, generally, the six pieces of evidence cited by the JMR), but found that these findings of PTSD or indications of PTSD are of low probative weight in light of the Veteran's own statements in his treatment record in which he makes almost no mention of problems in service or PTSD-related symptoms, and instead focuses on his post-service, nonservice related problems, to near exclusivity.  In fact, the Board addressed the issue of "conflicting statements or opinions from medical professionals" regarding the PTSD question (page eight and nine of the Board's March 2011 decision).  The parties of the JMR take no notice of the Board's discussion of the evidence that supports the Veteran's claim. 

The Board took into consideration indications that the Veteran had PTSD and found that the best evidence in this case leads to the conclusion that the Veteran does not have PTSD at this time.  The Board makes an identical finding at this time.

With regard to the parties of the JMR finding that "Board's failure to fully discuss this evidence prejudiced the Appellant's claim", the Board must inform the Veteran that it did, in fact, review this evidence.  In any event, it does so again in this case, as cited above.  
 
With regard to the statement of the JMR that findings regarding the Veteran's "difficulty giving frequency of any symptoms today" contained within this August 2007 examination is somehow a weakest of the report (rather than simply an indication that the Veteran does not have PTSD, and never had PTSD), this is read out of context.  In the paragraph in which the parties of the JMR address (bottom of "page 17", top of page 18, of the August 2007 report), the examiner was not addressing the issue of whether the Veteran had PTSD at this time, but whether the Veteran (while he did not have PTSD at this time - 2007 to the present), had PTSD immediately following his discharge from service in 1968 based on what appears to be the Veteran's contention that "more symptoms being present immediately after Vietnam . . .".      

The Board finds no ambiguity in this medical report. 

Even if the Veteran had PTSD following his discharge from service (1968), and now does not, such a finding, even if it were true, would not provide a basis to grant this claim as the Veteran filed this claim decades after service (during the appeal period that Veteran did not have PTSD).  As clearly stated by the examiner in 2007, and clearly supported by the evidence of record, there is simply no basis to find that the Veteran had PTSD following his discharge from active duty in 1968 in light of the Veteran's own "difficulty giving frequency of any symptoms today", and significant evidence against a finding that he has PTSD at this time, or at any point during the appeal period.    

It is important at this point to note that the Veteran's highly honorable military service is not in question in this case.  The only issue being addressed is whether the Veteran actually has PTSD or an adjustment disorder with depressed mood related to a non-service related condition, primarily a medical determination. 

With regard to the findings of the JMR that the Board failed to discuss this "potentially relevant" evidence, the Board finds that this "potentially relevant" evidence is not, in fact, relevant, appears to have been read out of context by the parties of the JMR, and it does not, and cannot, provide a basis to grant this claim.  In any event, it is addressed herein.  

In sum, the Board finds that there is a preponderance of evidence against a grant of service connection for PTSD.  As there is a preponderance of evidence against the claims, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the Board finds that service connection is not warranted.

Acquired Psychiatric Disorder other than PTSD

As noted above, the Board has also taken jurisdiction of the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD in accordance with the Court's ruling in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  With regard to this claim, the Board notes that secondary service connection is warranted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.  

The relevant evidence, namely a VA examination report from August 2007, shows that the Veteran has been diagnosed with an adjustment disorder with depressed mood.   In that report, which, for reasons cited clearly above, is entitled to great probative weight, the examiner noted that the Veteran's adjustment disorder was related to his myopathy.  Service connection for left arm myopathy was granted by the RO in a September 2011 rating decision, issued after the Board remanded that issue in March 2011.  Prior to the grant of service connection for the Veteran's left arm myopathy in September 2011 there was no basis upon which to grant entitlement to service connection for the Veteran's acquired psychiatric disorder.

However, after weighing the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board now finds that the evidence is at least in relative equipoise with regard to whether the Veteran's acquired psychiatric disorder other than PTSD has been caused or aggravated by his service-connected left arm disability.  For the Veteran to be successful in his claim, he needs to show only that it is at least as likely as not that his claimed disability was caused or aggravated by a service-connected disability.  See 38 U.S.C.A. § 5107(b).  The Board finds that this standard has been met.  

In making this determination, the Board is not attempting to make an independent medical determination; rather, it is weighing the evidence of record and making a determination as to the probative value of such evidence.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  

Duty to Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated in February 2007 and April 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  

The Veteran has been afforded a VA examination during the pendency of the appeal.  The report from that examination reflect that the examiner reviewed the Veteran's medical records, recorded his current complaints, conducted an appropriate physical examination and rendered diagnoses and opinions consistent with the remainder of the evidence of record and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additional examination is unnecessary, and the Board finds that the RO has satisfied the duty to notify and the duty to assist. 


ORDER

Entitlement to service connection for posttraumatic stress disorder (PTSD) is denied. 

Entitlement to service connection for an acquired psychiatric disorder other than PTSD is granted. 


____________________________________________
JOHN C. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


